Case 1:18-md-02865-LAK Document 210-1 Filed 10/18/19 Page 1 of 2




                    EXHIBIT A
         Case 1:18-md-02865-LAK Document 210-1 Filed 10/18/19 Page 2 of 2




Pinsent Masons LLP
DX: 703167
BIRMINGHAM 12

BY EMAIL ONLY:        Gary.Coleman@pinsentmasons.com
                      Jessica.Goosman@pinsentmasons.com
                      Ann.Yarrington@pinsentmasons.com
                      Andrew.Herring@pinsentmasons.com
                      Jonathan.Amior@pinsentmasons.com
                                                             Our Ref: JN/TS/CHW/EDF/1/57
                                                             Your Ref: 98081290.2/GC12/668205.07000



Second Letter

10 October 2019

Dear Sirs

SKAT (the Danish Customs & Tax Administration) v Solo Capital Partners LLP (in Special
Administration) & Others (“the Proceedings”)
Our Client: ED&F Man Capital Markets Limited

We refer to your client’s 30 September 2019 Request for Documents to the New York Southern
District Court (the “US Disclosure Request”).

As you are aware, our clients are currently seeking to agree a List of Issues for Disclosure (the
“LOID”) in accordance with Practice Direction 51 of the CPR. We refer in this regard to SKAT’s initial
draft LOID of 29 August 2019, our respective correspondence of 2, 4 and 7 October 2019, the
meeting at your offices of 1 October 2019 and the forthcoming CMC before Mr Justice Andrew Baker
listed for 14-16 January 2020.

In such circumstances, it is wholly inappropriate and an abuse of process for SKAT to be
simultaneously seeking wide-ranging disclosure against our client of largely the same documents in
another jurisdiction. Please confirm by return that SKAT’s US Disclosure Request will be withdrawn.

Yours faithfully




ROSENBLATT




                                                                                               2837403
